Per Cubiam:
We can not distinguish this case under the findings of fact in any substantial feature from that of United States v. Finnell (185 U. S., 236), which is controlling upon this court.
It is true that the judge did not indorse on the decrees sent by him to the clerk in this case "enter this order,” but they were sent as orders or decrees in equity proceedings pending in the court, and it was the clerk’s duty to enter them upon the record and file them. R. S., 794.
Under the influence of the Fennell case we think the claimant should recover, and judgment will he rendered in his favor for said sum of $31.80.